Citation Nr: 1708638	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to May 10, 2013, for an anxiety disorder, not otherwise specified (NOS) with depressive symptoms.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to May 10, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970, to include service in the Republic of Vietnam. He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection with an initial 30 percent rating effective October 28, 2009, for an anxiety disorder NOS with depressive symptoms, and denied entitlement to a TDIU, respectively. 

In September 2012, the RO granted an initial rating of 50 percent for anxiety disorder NOS with depressive symptoms, effective October 28, 2009. However, inasmuch as a higher rating was available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in July 2015. A transcript of the hearing is associated with the record. At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of such, as well as the evidence associated with record since the issuance of the relevant statements of the case. 38 C.F.R. § 20.1304(c) (2016). Therefore, the Board may properly consider the newly received evidence.
 
In an October 2015 decision, the Board granted an initial rating of 70 percent for the Veteran's service-connected anxiety disorder NOS with depressive symptoms as of May 10, 2013, but denied an initial rating in excess of 50 percent for such disorder prior to May 10, 2013. The Board also granted entitlement to a TDIU as of May 10, 2013. Thereafter, the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court). In November 2016, the Court granted the Veteran's and the Secretary of VA's (the parties) Joint Motion for Partial Remand (JMPR), which vacated and remanded the Board's October 2015 decision to allow the Board to provide adequate reasons and bases as to its denial of entitlement to an initial rating in excess of 50 percent for an anxiety disorder NOS with depressive symptoms prior to May 10, 2013, and the denial of entitlement to a TDIU prior to May 10, 2013. 

Furthermore, in October 2015, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral lower extremity disorder, and entitlement to an initial rating in excess of 30 percent for coronary artery disease. A review of the record indicates that the AOJ has not completed the requested development and readjudication of those issues and, as such, they are not currently before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDINGS OF FACT

1. The Board incorporates by reference the findings and conclusions in the October 2015 decision with regard to compliance with VA's duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).

2. For the appeal period prior to May 10, 2013, the Veteran's anxiety disorder NOS with depressive symptoms was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to symptoms such as: nightmares; frequent intrusive thoughts; suicidal ideations; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or work like setting); and an inability to establish and maintain effective occupational relationships; without more severe manifestations that more nearly approximate total occupational and social impairment. 

3. Resolving all doubt in the Veteran's favor, as of March 27, 2010, but no earlier, his service-connected anxiety disorder NOS with depressive symptoms resulted in occupational impairment that precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. For the appeal period prior to May 10, 2013, the criteria for an initial rating of 70 percent, but no higher, for anxiety disorder NOS with depressive symptoms are met.
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2016).

2. As of March 27, 2010, but no earlier, the criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the November 2016 JMPR was narrow in scope. Specifically, it moved the Court to vacate the Board's October 2015 decision as to the denial of entitlement to an initial rating in excess of 50 percent for an anxiety disorder NOS with depressive symptoms prior to May 10, 2013 and the denial of entitlement to a TDIU prior to May 10, 2013, only to the extent that it failed to provide an adequate statement of reasons or bases for such findings. In this regard, the parties noted that the Board erred by failing to consider relevant and material evidence that could support the Veteran's claims. Specifically, the parties addressed potential evidence that indicated the Veteran's last date of employment was earlier than the date the Board noted in its October 2015 decision, which, as a result, may warrant a higher initial rating for the Veteran's anxiety disorder NOS with depressive symptoms and entitlement to a TDIU prior to May 10, 2013. Furthermore, the parties noted specific evidence that indicated the Veteran demonstrated symptomatology of irritability and lack of anger control that did lead to conscious violent behavior, which, as a result, may also warrant a higher initial evaluation for the Veteran's anxiety disorder NOS with depressive symptoms prior to May 10, 2013. 

Notably, the JMPR did not address or identify any errors in the Board's findings and conclusions pertaining to compliance with VA's duties to notify and assist pursuant to the VCAA. The JMPR also stated that there was no deficiency in the Board's determination that the Veteran was entitled to an increased rating from 50 percent to 70 percent, for his anxiety disorder NOS with depressive symptoms as of May 10, 2013 and entitled to a TDIU as of May 10, 2013. 

The Veteran's representative who entered into the JMPR is an attorney in a law firm with extensive experience in VA litigation. "[W]hen an attorney agrees to a [JMPR] based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed." Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015). Since the time of the November 2016 JMPR, neither the Veteran nor his representative have presented any argument regarding any insufficiency in VA's compliance with the duties to notify and assist, or whether the Veteran is entitled to an increased rating in excess of 70 percent for his anxiety disorder NOS with depressive symptoms as of May 10, 2013 and entitled to a TDIU as of May 10, 2013. Under these circumstances, the Board herein incorporates the findings and conclusions as to compliance with VA's duties to notify and assist pursuant to the VCAA from the October 2015 decision and shall not further discuss those issues.

Based on the foregoing, and in the interest of administrative efficiency, the Board will proceed by addressing only that aspect of its October 2015 decision that the JMPR identified as inadequate. Id. In short, the only questions presently on appeal before the Board are whether the Veteran is entitled to an initial rating in excess of 50 percent prior to May 10, 2013, for an anxiety disorder NOS with depressive symptoms and whether he is entitled to a TDIU prior to May 10, 2013. 

I. Initial Rating Claim

The Veteran served as a U.S. Army infantryman with combat duty in the Republic of Vietnam from March 1968 to March 1969. He was awarded the Combat Infantryman Badge. He contented in his October 2012 substantive appeal (VA Form 9) that his anxiety disorder NOS with depressive symptoms, also diagnosed by some clinicians as posttraumatic stress disorder (PTSD), is more severe than is contemplated by the assigned rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a rating in excess of 50 percent prior to May 10, 2013, for his service-connected anxiety disorder NOS with depressive symptoms. In this regard, such disability is evaluated under the criteria of Diagnostic Code 9413. See 38 C.F.R. § 4.130. 

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. §§ 4.125, 4.126. Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders. The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5. See 79 Fed. Reg. 45093 (August 4, 2014). Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130. However, as this appeal was certified to the Board in December 2012, the revised regulations do not apply. In this regard, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board. Id. Nevertheless, as VA and private mental health care providers have employed DSM-5 since its publication in May 2013, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's record in reaching a decision regarding his claim for a higher initial rating for an anxiety disorder NOS with depressive symptoms.

The General Rating Formula for Mental Disorders provides for a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran. The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, supra. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126 (a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 
38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). The Board notes that the DSM-5 does not utilize GAF scores.

The pertinent evidence of record consists of a VA examination conducted in April 2010, treatment records, Social Security Administration (SSA) records, and lay statements, including those provided by the Veteran's family and a friend. After review of the evidence of record, the Board finds that an initial rating of 70 percent, but no higher, for an anxiety disorder NOS with depressive symptoms prior to May 10, 2013, is warranted.

In this regard, the Veteran submitted statements from his spouse, a brother-in-law, and a friend in December 2009. In his December 2009 statement, M.D. stated that he has witnessed the Veteran throw objects at people and cars and that the Veteran's temperament changes from one minute to the next, almost to the point of physical altercation. Additionally, a December 2009 statement from the Veteran's wife also indicated that the Veteran had mood swings that were so bad that people wanted to stay away from him when he got upset. His wife also stated that he sometimes would get so angry that he would throw things. Taken together, these statements indicate that the Veteran demonstrated irritability and lack of anger control that lead to conscious violent behavior

VA treatment records prior to 2010 are silent for any mental health or behavioral symptoms except a June 2000 treatment record that noted that the Veteran did not have a history of psychiatric issues, but also noted that the Veteran had depression and anxiety 3 months after returning from Vietnam. 

In March 2010, the Veteran was seen for a psychiatric evaluation as a result of having angry outbursts that had become progressively worse for the past 5 years. The VA clinician noted a detailed summary of the Veteran's combat experiences, post-service family relationships, education, and occupations, and the Veteran's reports of having symptoms of flashbacks, nightmares, and intrusive thoughts since his service in Vietnam. Specifically, the Veteran reported that he had always been a hard worker and dedicated to his family such that he was able to push the thoughts out of his mind for many years. He also reported that his symptoms of irritability and lack of anger control had become more severe, he experienced intrusive thoughts 10-12 times per day, and slept only two to three hours per night because of nightmares. He denied suicidal ideations and reported that he preferred to be alone. He continued to work as a truck driver in company with his wife and attended church regularly. Furthermore, the clinician noted that the Veteran had a psychiatric history of impulsive and/or aggressive tendencies, and feelings of pessimism, hopelessness, worthlessness, and anger. At such time, he was diagnosed with depressive disorder NOS and PTSD and assigned a GAF score of 55. The Veteran was also prescribed anti-depressive and sleep aid medications.

An April 2010 VA treatment record revealed that the Veteran reported having a depressed mood every day for most of the day and that he continued to have nightmares. Another April 2010 VA treatment record indicated that the Veteran took time off of work to commit to attending a treatment program for PTSD in hopes to get some relief from his symptoms. 

Furthermore, the Veteran was afforded a VA examination in April 2010 for his PTSD. The VA examiner noted a review of the claims file, examined the Veteran, and administered psychological tests. At such time, the Veteran reported that he felt withdrawn, isolated, and depressed, and that he had increased irritability and crying spells two to four times a week. The Veteran described his relationship with his wife and children as great, but that he preferred to keep to himself. He reported having very few friends, but that he enjoyed working on his garden and spending time with his dog. He reported experiencing daily intrusive thoughts of combat, poor sleep, nightmares two to three times per week, constant avoidance behavior, irritability, hypervigilance, exaggerated startle response, and feelings of detachment from others. He also reported that he tried to stay occupied and enjoyed his work as a truck driver because he could be alone.

On examination, the examiner noted a constricted affect and dysphoric mood, but no orientation, speech, thought, memory, or hygiene deficits. The Veteran denied any episodes of violence, hallucinations, delusions, panic attacks, or suicidal thoughts. The Veteran displayed average intelligence and understanding of his problem. The psychologist assessed the results of three psychological tests and found that the Veteran's scores indicated "a cry for help" but with a level of intentional exaggeration that was outside the epidemiological norm for a patient with PTSD. The examiner found that the tests were not a valid measure of the Veteran's current functioning, but diagnosed anxiety disorder NOS with depressive symptoms and found that the disorder was caused by events in military service. The examiner did not assign a GAF score because of the evidence of exaggeration, but noted that the symptoms were not severe enough to interfere with occupational and social functioning.

A May 2010 VA treatment record revealed that the Veteran stated that his depression progressed throughout the day as if his medication stopped working and continued to report frequent nightmares with violent reactions in his sleep. The Veteran also stated that he had a negative and humiliating experience with the April 2010 examiner, who made him so upset that he stopped reading the test questions and answered false to most questions, so that he could leave the examination. 

Later that month, the RO granted service connection for an anxiety disorder NOS with depressive symptoms and assigned a 30 percent rating, effective October 28, 2009, the date of receipt of such claim. 

A June 2010 VA treatment record indicated that the Veteran reported he could not return to work as a truck driver because of his daytime somnolence and due to his use of antidepressants. Such treatment record also noted that a GAF score of 45 was assigned, which indicated that the Veteran had serious symptoms or serious impairment in social, occupational, or school functioning.

In August 2010, the Veteran applied for SSA benefits and reported that his PTSD, depression, anxiety, and high blood pressure, among other things, limited his ability to work and that he stopped working on March 27, 2010. In September 2010, in support for his SSA benefits, the Veteran's wife reported that the Veteran was not allowed to go back to work because he had PTSD and was on eight or nine medications for depression and anxiety. Later that month, a consulting psychologist for SSA determined that the Veteran stopped working due to difficulty moving his neck and memory deficits. The psychologist also noted that the Veteran could no longer perform his duties as truck driver because he was limited significantly by his cervical arthritis as well as his underlying depression, PTSD, and sleep apnea syndrome. However, the psychologist further noted that the Veteran had mild difficulties in maintaining social functioning, and concentration, persistence, or pace. He found that the Veteran was primarily limited by his physical disorders and may have experienced anxiety and depression at times, but remained fully functional from a mental perspective with no cognitive deficits and with the ability to relate in a socially appropriate manner.  In October 2010, SSA granted disability benefits for a back disorder and varicose veins of the lower legs.   

Nonetheless, a November 2010 VA treatment record indicated that the Veteran reported low mood, feelings of worthlessness, and transient passive suicidal ideation. In this regard, the Veteran stated that he felt at times it may be better if he was gone and that he had occasional thoughts once or twice a month of shooting himself with a gun, but denied plan or intent associated with this ideation. The Veteran also reported that his strong religious beliefs prohibited suicide and that he cited specific Bible passages when he experienced suicidal ideation. The Veteran further reported that he had verbal and physical aggression that often led to him punching walls and throwing and kicking things. Furthermore, the Veteran stated that he was currently retired due to his arthritis and difficulties with memory and concentration.

Additionally, another November 2010 VA treatment record indicated that the Veteran got into a physical fight three weeks prior with a neighbor over the neighbor's dog intruding on the Veteran's rose garden. The Veteran stated that, after his neighbor approached him from behind and grabbed him, he punched his neighbor and broke his nose, and also cracked his neighbor's jaw and knocked out his tooth. The Veteran further stated that his family and friends knew not to come up from behind and touch him because it made him nervous and angry. The Board finds that such evidence indicates the Veteran demonstrated irritability and lack of anger control that lead to conscious violent behavior.

Furthermore, in November 2010 and December 2010, VA treatment records noted the Veteran's reports of continued nightmares and anxiety in social situations despite participating in therapy and using medications, which did not have adverse effects. GAF scores of 41 and 45 were also assigned during such time. Moreover, a December 2010 treatment record revealed that the Veteran had a sleep-walking incident the prior night where his wife found him sitting on his bed with a gun in his hand. The Veteran reported that he had no memory of getting the gun and had never walked in his sleep before. 

A January 2011 VA treatment record noted that the Veteran described himself as a high strung person and that it did not take much to set him off. The Veteran also reported that he stayed away from people and did not associate much even when he attended church with his wife. It was further noted that the Veteran's wife was supportive and seemed to understand his moods and how to manage them. Thereafter, in a July 2011 VA treatment record, the Veteran reported that he quit his full-time job as a long-distance truck driver in May 2010 because he could not take the stress and pressure. A GAF score of 50 was also assigned. 

The file contains records of follow-up care and participation in stress management, insomnia, and cognitive behavior therapy groups throughout 2011-2012 with little substantive change in symptoms or their level of impairment. The Veteran occasionally reported both improvement and worsening of his nightmares, irritability, and anxiety as he dealt with physical disorders and family situations. In February 2012, the Veteran submitted materials showing that a state agency provided him with a service dog trained for patients with PTSD. Additionally, in a statement received in February 2012, the Veteran noted that his service dog had awakened him from nightmares and was instrumental in decreasing his intense social anxiety and mistrust. 

In September 2012, on review of the entire history, the RO granted an initial 50 percent rating for an anxiety disorder NOS with depressive symptoms, effective October 28, 2009. Later that month, the Veteran filed his VA Form 9 as to such decision asserting that his anxiety disorder NOS with depressive symptoms warranted an increased initial evaluation.

Thereafter, a May 10, 2013, VA treatment record noted that the Veteran continued to participate in cognitive behavior therapy, but was having difficulty dealing with housing and family illness issues. The Veteran required the constant presence of his service dog to mitigate panic attacks, and he also experienced worsening of non-service connected physical disabilities that limited his mobility. He reported that his mood had improved somewhat over the years but that he continued to have trouble sleeping, and experienced nightmares, irritability, episodes of anger, and mood swings. The practitioner further noted the Veteran's chronic depressive disorder and chronic severe PTSD rendered him permanently and totally unemployable and that he could not perform a desk job as his anxiety, depression (i.e., resulting in excess sick days), low frustration tolerance (with potential for impulsive outbursts of irritability which can escalate rapidly to anger or rage), and memory and attention problems (related to psychiatric conditions, chronic pain, and psychotropic and other medication side effects) would impair his ability to perform job duties, keep up with job demands, and handle the interpersonal requirements of employment. The practitioner also noted that the Veteran's low frustration tolerance and risk for angry/aggressive outbursts was especially problematic as it would render him a potential liability to any employer. 

In response to a request for information from one of the Veteran's previous employers, in March 2014, an employer representative confirmed that the Veteran's last day of work was in July 2010 and that he quit because he found a new job. However, another response from the same employer received in April 2014, stated that the Veteran's last day of work was in March 2010 and that he did not give a reason for quitting. Nonetheless, in an April 2014 statement, the Veteran stated that he did not return to work because he was embarrassed to tell his employer he could not pass a physical due to his knees and the medication he was taking for his PTSD. Thereafter, in December 2014, another response from a different prior employer was received, which noted that the Veteran began working in March 2011, but that he later quit in June 2011.

In a June 2015 letter, the May 2013 practitioner summarized many of the same observations she had made previously. Specifically, she noted that the Veteran continued to experience violent nightmares, social isolation, lack of anger control including a fight with a neighbor requiring police intervention, which appeared to be the same fight discussed in the November 2010 VA treatment record, and near continuous panic attacks for which the Veteran required the presence of the service dog. 

During the July 2015 Board hearing, the Veteran testified that he experienced two to three panic attacks per week that led to outrage and verbal abuse of his wife and had nightmares that occurred two to five nights per week with violent physical reactions. He testified that his psychotropic medications prevented him from maintaining a commercial driver's license so that he could not return to work as a truck driver and that the last time he worked full-time was in 2010. He also testified that he could not perform his job as a truck driver because he needed his service dog to accompany him and that he could not control his anger. The Veteran further testified that his PTSD prevented him from being able to concentrate and that he had problems with memory. 

Based on the foregoing, the Board finds that the Veteran is entitled to an initial rating of 70 percent, but no higher, prior to May 10, 2013, for an anxiety disorder NOS with depressive symptoms. Prior to this date, such disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to symptoms such as: nightmares; frequent intrusive thoughts; suicidal ideations; frequent panic attacks affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective occupational relationships; without more severe manifestations that more nearly approximate total occupational and social impairment. In this regard, the Board places some weight on the assessment by the April 2010 examiner of symptom exaggeration, but this is offset by all of the Veteran's attending clinicians over a long period of treatment who made no such observations and accepted his descriptions of the nature and severity of his symptoms. It is reasonable that the Veteran would not have been accepted into so many treatment programs and prescribed psychotropic medications if not for valid symptomatology. 

The Board acknowledges the aforementioned December 2009 lay statements from the Veteran's family members that reflects that they witnessed the Veteran throw objects at people and cars and that he would throw things out of anger, which demonstrates irritability and lack of anger control that lead to conscious violent behavior. The Board also acknowledges the previously mentioned November 2010 VA treatment record that indicates the Veteran got into a physical fight three weeks prior with a neighbor and that he broke his neighbor's nose, cracked his jaw, and knocked out his tooth, which also demonstrates the Veteran's irritability and lack of anger control that lead to conscious violent behavior.

Moreover, the record reflects that the Veteran stopped working full-time in March 2010, and in awarding benefits, the SSA determined that the Veteran was primarily limited by his physical disorders and may have experienced anxiety and depression at times, but remained fully functional from a mental perspective with no cognitive deficits and with the ability to relate in a socially appropriate manner. However, the SSA also determined that the Veteran could no longer perform his duties as a truck driver due to cervical arthritis as well as his underlying depression, PTSD, and sleep apnea, and that he stopped working due to memory deficits. 

Additionally, a November 2010 VA treatment record indicates that the Veteran had suicidal ideation as he thought about shooting himself with a gun once or twice a month, and that he cited specific Bible passages when he experienced such thoughts. The evidence also shows that the Veteran's anxiety disorder NOS with depressive symptoms was assigned GAF scores of 41 and 45 in November 2010 and December 2010, and a score of 50 in July 2011, which represents serious symptoms or serious difficulty in social and occupational functioning even if such scores improved afterward.  The Board also acknowledges the Veteran's use of a service dog for his PTSD starting in 2012 and that such dog has been instrumental in decreasing his intense social anxiety and mistrust. 

Thus, based on the totality of the medical and lay evidence, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, prior to May 10, 2013, the symptoms associated with his service-connected anxiety disorder NOS with depressive symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 70 percent rating. See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413.

However, a higher schedular rating is not warranted because the Veteran's anxiety disorder NOS with depressive symptoms does not result in total social and occupational impairment manifested by such features as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. In this regard, while the Board finds that the Veteran has been rendered unemployable due to his service-connected anxiety disorder NOS with depressive symptoms, such did not result in total social impairment. 

Significantly, a 100 percent rating requires both total social and occupational impairment. The Board acknowledges that the Veteran has experienced serious social impairment; however, he has maintained, albeit often strained, relationships with family including his wife. Moreover, the record shows that the Veteran has been cooperative and communicated with VA clinicians and that he also attends church regularly. In this regard, the Board finds that the difficulties the Veteran experiences in regard to social impairment are fully contemplated by his current 70 percent rating, which contemplates an inability to establish and maintain relationships. Additionally, while the Veteran has experienced difficulties with memory, there is no evidence that his memory problems occur at the severity contemplated by a 100 percent rating, which is characterized as someone forgetting his own name or those of close relatives. Finally, none of the other symptoms characteristic of a 100 percent rating have been present prior to May 10, 2013, such as gross impairment of thought process or communication, grossly inappropriate behavior, inability to perform activities of daily living, or disorientation to time or place. 38 C.F.R. § 4.130. Therefore, a 100 percent rating for the Veteran's anxiety disorder NOS with depressive symptoms is not warranted.

Moreover, the Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected anxiety disorder NOS with depressive symptoms; however, the Board finds that his symptomatology has been stable throughout the time period on appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 
38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
38 C.F.R. § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above. Review of the record does not reveal that the Veteran suffers from any symptoms of an anxiety disorder NOS with depressive symptoms that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria. Furthermore, such rating criteria is based on the impact that such symptomatology has on the Veteran's social and occupational functioning and, as such, contemplates all psychiatric symptomatology and its impact on his daily life and employment.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record." Id. at 495. The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." Id., citing Thun, supra.; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008). In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Thus, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for his anxiety disorder NOS with depressive symptoms. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that, resolving all doubt in favor of the Veteran, the preponderance of the evidence is that an initial rating of 70 percent, but no higher, for an anxiety disorder NOS with depressive symptoms prior to May 10, 2013, is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

II. TDIU Claim

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice, 22 Vet. App. at 452. Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (hereinafter "DOC"), as the poverty threshold for one person. Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).  

In the instant case, the Veteran filed a separate claim for a TDIU in October 2013, asserting that he is unable to maintain substantially gainful employment due to his service-connected anxiety disorder NOS with depressive symptoms. However, in light of such allegation, such claim is part and parcel of his claim for a higher initial rating for an anxiety disorder NOS with depressive symptoms, which stems from the October 28, 2009, date of service connection. See Rice, supra.

By virtue of this decision, the Veteran is service-connected for anxiety disorder NOS with depressive symptoms, evaluated as 70 percent disabling as of October 28, 2009, and coronary artery disease evaluated as 30 percent disabling as of June 19, 2014. Thus, the schedular criteria have been met for the entire appeal period prior to May 10, 2013; however, as the Veteran's coronary artery disease was not service-connected until after such date, it may not be considered in the analysis as to whether the Veteran is entitled to a TDIU prior to May 10, 2013. 

Turning to the merits of the claim, upon review of the evidence, the Board finds that resolving all doubt in the Veteran's favor, his service-connected anxiety disorder NOS with depressive symptoms renders him unable to secure and follow a substantially gainful occupation as of March 27, 2010, but no earlier. In this regard, during the April 2010 VA examination, the Veteran reported earning a GED and an associate's degree, but that he left college due to financial constraints and was 6 credits shy of earning a degree. However, despite having obtained an associate degree and some college education, the Veteran reported that he worked in several occupations not requiring such education, including as a law enforcement officer, municipal maintenance man, and, most recently, as a long distance truck driver. Furthermore, as mentioned above, a September 2010 SSA record indicates that the Veteran stopped working on March 27, 2010, due to difficulty moving his neck and memory deficits. Such record also noted that the Veteran could no longer perform his duties as truck driver because he was limited significantly by his cervical arthritis as well as his underlying depression, PTSD, and sleep apnea syndrome. Furthermore, in her September 2010 SSA statement, the Veteran's wife also stated that the Veteran was not allowed to return to work as a result of his PTSD and the various medications he was taking for depression and anxiety.

Additionally, in the aforementioned responses to requests for information from one the Veteran's previous employers, representatives for the employer gave conflicting information. Specifically, in March 2014, an employer representative confirmed that the Veteran's last day of work was in July 2010 and that he quit because he found a new job. However, another response from the same employer received in April 2014, stated that the Veteran's last day of work was in March 2010 and that he did not give a reason for quitting. Nonetheless, in an April 2014 statement, the Veteran stated that he did not return to work because he was embarrassed to tell his employer that he could not pass a physical due to the condition of his knees and the medication he was taking for his psychiatric disorder. 

Moreover, in a response from the Veteran's most recent employer received in December 2014, it was stated that the Veteran began working in March 2011, but that he later quit in June 2011. However, his employment during such time is considered marginal. Specifically, such evidence indicates that the Veteran only worked a few months and that the last payment he received was for $250. Again, the standard for employability is not whether the Veteran is able to simply get by, but instead, it is whether the Veteran is capable of maintaining gainful employment. Any doubt in this regard is resolved in the Veteran's favor. Furthermore, as previously mentioned, during the July 2015 hearing, the Veteran testified that his psychotropic medications prevented him from maintaining a commercial driver's license and as a result, he could not return to work as a truck driver and that the last time he worked full-time was in 2010. Under these circumstances, the Board finds that the Veteran was unable to sustain gainful employment as of March 27, 2010. 

In addition to the evidence of record suggesting that the Veteran could no longer perform his duties as a truck driver, the lay and medical evidence of record indicates that the Veteran would be largely unsuccessful in any attempt to maintain substantially gainful employment in another environment. In this regard, the previously mentioned May 10, 2013, VA treatment record reflects that the Veteran's anxiety disorder NOS with depressive symptoms, claimed as PTSD, rendered him permanently and totally unemployable. While such evidence was relied upon in the Board's determination that the Veteran was entitled to a TDIU as of May 10, 2013, the record reflects that most of the symptoms the practitioner based her opinion on existed before such date. Specifically, the record indicates that the Veteran had a low frustration tolerance with potential for impulsive outbursts of irritability which escalated rapidly to anger or rage, and memory and attention problems related to his psychiatric conditions prior to May 10, 2013. 

Therefore, based on a review of the foregoing evidence, the Board concludes that the Veteran is entitled to a TDIU as of March 27, 2010. As was discussed above, the appropriate TDIU standard is not whether a Veteran is able to obtain any employment, or to maintain marginal employment. See Moore, 1 Vet. App. at 358. Rather, the standard is whether a Veteran can obtain and maintain substantially gainful employment. As a result, the Board finds that as of March 27, 2010, the Veteran's service-connected anxiety disorder NOS with depressive symptoms prevented him from securing or following substantially gainful employment. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 53-56. Therefore, entitlement to a TDIU as of March 27, 2010, but no earlier, is warranted.

As a final matter, although entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991). However, while the grant of a TDIU in this decision is based on a single disability, the Veteran does not have other service-connected disabilities with ratings that combine to 60 percent or more. As such, an SMC award is not warranted under 38 U.S.C.A. § 1114(s).


ORDER

An initial rating of 70 percent, but no higher, for an anxiety disorder NOS with depressive symptoms prior to May 10, 2013, is granted, subject to the laws and regulations governing payment of monetary benefits.

As of March 27, 2010, but not earlier, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


